Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 20, 2020

                                       No. 04-19-00883-CR

                                     Gabrielle DE ARROYO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR5788
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER
       Appellant’s brief was due on March 5, 2020. To date, Appellant has not filed the brief or
a motion for extension of time to file the brief.
        We ORDER Appellant’s counsel Kimbel Ward-Neal to file either a motion to dismiss or
the brief within TEN DAYS of the date of this order.
      If no brief or motion is filed by that date, we will abate this appeal to the trial court for an
abandonment hearing without further notice. See TEX. R. APP. P. 38.8(b)(2).
       Appellant’s counsel is cautioned that, to protect Appellant’s rights, this court may initiate
proceedings under Rule 38. See id. R. 38.8(b)(4).



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court